Citation Nr: 1507322	
Decision Date: 02/19/15    Archive Date: 02/26/15

DOCKET NO. 11-27 946	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for a lung condition, to include chronic obstructive pulmonary disease (COPD) with emphysema.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Michael J. Adams, Associate Counsel






INTRODUCTION

The Veteran had active service from December 1973 to December 1978.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.


FINDINGS OF FACT

1. The Veteran has a current lung condition, to include COPD with emphysema.
 
2. The most competent and probative evidence is against finding that the Veteran's COPD is causally or etiologically related to service, to include as due to asbestos exposure.


CONCLUSION OF LAW

The criteria for service connection for COPD with emphysema have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. VCAA Duty to Notify and Assist

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  A VA letter issued in May 2009 satisfied the duty to notify provisions with respect to service connection and notified the Veteran of the regulations pertinent to the establishment of an effective date and disability rating.

As to VA's duty to assist the Veteran with his service connection claim, the Board finds that all necessary development has been accomplished and therefore appellate review may proceed without prejudice to the Veteran.  See generally 38 C.F.R. § 3.159(c).  The record in this case includes service treatment records, VA treatment records, private treatment records, and lay evidence.

The Veteran's claim was previously remanded by the Board in September 2014 to obtain a supplemental medical opinion as to the etiology of his current lung disability.  A VA medical opinion was obtained in October 2014 in connection with the Veteran's claim.  Review of the October 2014 opinion reflects that it is adequate for the purpose of adjudicating the Veteran's claim.  Specifically, the examination report reflects that diagnoses and opinions which are congruent with the other evidence of record were rendered following a physical examination of the Veteran and a review of the record.  All offered opinions are accompanied by a complete rationale.  38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  Thus, with respect to this portion of the Board's remand, the Board finds that there has been substantial compliance with the remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict compliance with the terms of a remand request, is required); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall violation when the examiner made the ultimate determination required by the Board's remand, because such determination more than substantially complied with the Board's remand order).

As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

II. Service Connection

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. § 1110, 1131 ; 38 C.F.R. § 3.303.  If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection.  38 C.F.R. § 3.303(b).  In addition, service connection may also be granted on the basis of a post-service initial diagnosis of a disease, where the physician relates the current condition to the period of service.  38 C.F.R. § 3.303(d).

In Walker v. Shinseki, the Federal Circuit held that the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  The requirement of a current disability is "satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim."  See McClain v. Nicholson, 21 Vet. App. 319 at 321 (2007).

In this case, the Veteran has asserted that his COPD was caused by his exposure to asbestos while working as a ships mechanic.  VA treatment records reflect that he was diagnosed with COPD in 2006.  As such, the first element of service connection, evidence of a current disability, is satisfied.

Further, the Veteran's personnel records and DD 214 reflect that he worked as a marine mechanic.  The Board finds it likely that he was therefore exposed to asbestos while servicing these ships.  In that regard, the second element of service connection, evidence of an in-service injury, is satisfied.

While the first two elements of service connection have been met, the third element, evidence of a nexus between the current disability and the in-service injury, has not.  The Veteran has not asserted that his COPD began in service and the medical record does not reflect a definitive diagnosis until 2006, approximately 28 years after separation.  Additionally, COPD is not a chronic disease listed under 38 C.F.R. § 3.309 and as such the theory of continuity of symptomatology does not apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Further, per the Board's September 2014 remand instructions, a supplemental VA medical opinion was obtained in order to ascertain the etiology of his COPD.  Subsequently, an opinion was rendered in October 2014.  The medical report reflects a diagnosis of COPD and acknowledges the Veteran's exposure to asbestos.  However, the examiner stated that it was less likely than not that his lung condition was incurred in or caused by service.  In support of his opinion he stated that COPR is an obstructive airway disease which is not caused by or related to asbestos exposure.  He further indicated that CT scans of the Veteran's lungs do not demonstrate any residuals of asbestos exposure.

Additionally, a VA examination conducted in December 2009 contains a negative nexus opinion.  After review of the evidence and evaluation of the Veteran the examiner concluded that it was less likely as not that the Veteran's COPD was caused by or the result of asbestos exposure in service.  The examiner based his opinion on X-Ray findings which demonstrated none of the cardinal signs of asbestos exposure scarring or pleural plaques.  He further stated that COPD is not an expected condition caused by asbestos exposure.

Review of the medical record contains several X-Ray and CT scan reports.  A December 2009 X-Ray report reflects no evidence of pleural plaque, calcified pleural plaque, infiltrate, or lung nodule.  The impression was COPD with no obvious acute disease.  An August 2008 CT examination report revealed variable cysts and bulla around the periphery.  No superimposed focal infiltrates or suspect nodular lesions were present and the pleura appeared clear.  The impression was extensive bullous emphysematous disease, with pulmonary interstitial change without superimposed focal infiltrate.  In April 2012 the Veteran again had a chest X-Ray which revealed extensive pulmonary bullous changes and thickening of the right pleura representative of scarring from a previous active infection.  A follow-up CT scan conducted in January 2013 revealed no significant changes since 2009.  Additionally, pleural thickening in the right apex was determined to be benign scar tissue with no appreciable nodule or mass.

The Board finds these two opinions to be highly probative.  Both examiners evaluated the Veteran and reviewed the evidence of record.  They also formulated opinions supported by adequate rationale.  Further, their opinions are consistent with the other medical and lay evidence of record, specifically the X-Ray and CT examinations which revealed no evidence of asbestos exposure.  Additionally, there is no competent opinion of record as to whether the Veteran's current respiratory disability is related to his active service, to include his in-service exposure to asbestos.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (holding that the Board is prohibited from substituting its own medical judgment in place of the opinions of competent medical professionals).

Although the Veteran claims that his respiratory disability is related to exposure to asbestos, the Board concludes in this case that a layperson without medical training, such as the Veteran, is not qualified to render medical opinions regarding the etiology of a respiratory condition.  In certain unique instances, lay testimony may be competent to establish medical etiology or nexus.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  However, the cause of respiratory condition, in relation to chemical exposure, is not a simple question that can be determined based on mere personal observation by a lay person.  See Jandreau, 492 F.3d at 1376-77; see also Davidson, 581 F.3d at 1316.  The Board finds that the question of whether the Veteran's exposure to asbestos caused his current respiratory disability does not lie within the range of common experience or common knowledge, but requires medical experience or knowledge.  It is not shown that the Veteran is otherwise qualified through specialized education, training or experience to offer a medical opinion as to the etiology of his respiratory disability, and therefore his assertions that asbestos exposure in service was a relevant causative factor for his current respiratory disability is not competent evidence.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

As such, absent a probative medical nexus, the criteria for service connection are not met in this case.  Davidson, 581 F.3d at 1315-16.  For that reason, service connection for COPD is not warranted.


ORDER

Entitlement to service connection for a lung condition, to include chronic obstructive pulmonary disease (COPD) with emphysema, is denied.




____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


